DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a first action on the merits, responsive to application 16/386,244 filed on 16 April, 2019.
The references listed on the information disclosure statement (IDS) are considered by the examiner.
Claims 1 – 9 are presented for examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Applicant Admitted Prior Art (AAPA).
Regarding claim 1:
AAPA discloses an electronic device [SoC of Fig. 2], comprising:
 a boot-code memory that stores boot code [booting-code memory (250)]; 
a plurality of hardware modules including: 
a [booting core (210) executes the boot code stored in the boot-code memory, par. 7], wherein the boot core is capable of executing application code after the startup is complete [0007: the booting core is capable of executing application core after it has booted the SoC]; and 
one or more master cores that execute application code [n master cores (230) inherent to execute application code]; and 
an access control circuit that prevents the boot core from accessing the boot-code memory when the boot core is executing application code [“the SoC device 200 has access control circuitry 260 that controls access to the boot-code memory 250 by the cores 210, 220 and 230”, par. 4, and “the booting core 210 can disable subsequent access to the boot-code memory 250” wherein the disabling of access is done by the access disable circuitry].
Regarding claim 2:
AAPA discloses the electronic device of claim 1, wherein the access control circuit enables the boot core to access the boot-code memory at startup, and prevents the boot core from accessing the boot-code memory after startup [“the booting core 110 is to initialize the SoC 100 at startup”, par. 2 and “the boot code itself to cause the booting core 210 to disable subsequent access to the boot-code memory 250 by any module or core including the booting core 210”, par. 8].
Regarding claim 4:
AAPA discloses the device of claim 1, wherein the device is a system on chip (SOC) device [SoC device, see Fig. 2 and par. 4].
Regarding claim 5:
[0006: “If the access attempting core is not the booting core 110, then”, “the gating logic 262 will be enabled, thereby preventing access to the boot-code memory 250 by that core”].
Regarding claim 6:
AAPA discloses the device of claim 5, wherein each of the boot core and each hardware module is assigned a unique module ID value, and when one of the hardware modules attempts to access the boot-code memory, the access control circuit compares the module ID value of the one hardware module with the module ID value of the boot core to determine whether to allow the one hardware module to access the boot-code memory [0006: “Each core 210, 220 and 230 is assigned a unique module ID (identification) value during manufacturing, and every transaction request generated by a core is accompanied by its identification value” and when attempting to access the boot-code memory, the module’s ID is matched against the Booting_Core_Module_ID at the gating logic (262 Fig. 2) to determine granting or denying the access request].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Costa et al. (hereinafter Costa) US PG Pub 2018/0121210. 
AAPA discloses the device of claim 1. However, does not explicitly discloses wherein the boot core executes the boot code directly from the boot-code memory without copying the boot code into another memory.
	Costa teaches a boot core executes boot code directly from a boot-code memory without copying the boot code into another memory [a processor core (102 Fig. 1A and par. 17) for executing boot code, “the boot code 108 can be executed in place from the on-chip non-volatile memory 104 (without having to first copy the boot code 108 from the on-chip non-volatile memory 104 to a volatile main memory)”, par. 41].
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify AAPA SoC operation (such as firmware, BIOS, etc.) per the teachings of Costa to boot the SoC directly from the boot-code memory. One skilled in the art would have been motivated to do so for obvious tampering prevention and security advantages over copying boot code to RAM which is vulnerable to access by user operated .

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Balasubramanian et al. US PG Pub. 2016/0092387 and Berenbaum et al. US PG Pub. 2009/0063799.
Balasubramanian et al. ‘387 discloses a processor chip for bootloader code protection stored in an EPROM device, par. 37. The processor chip (202 Fig. 2) wherein an Access Protection Enable is applied to the Sticky Bit ([0036]: “the protection circuit can map a register bit, of a configuration register space, to the sticky bit. The trusted firmware can then write to the configuration register bit to enable the protection circuit”). Above is an operation similar to the recited features of claim 7 of setting a general purpose register bit applied to a sticky register to generate an access disable bit.
Berenbaum et al. ‘799 discloses a system of hardware logic comprising a dual flip-flop cascade system (Fig. 5). By construction, one flip-flop (502) feeds logic to an AND gate (503) which output is connected to logic S of a second flip-flop (402) which is used with a register bit n of a memory module (104) which is compared with a delayed output logic nCLR (it is delayed by construction, i.e. serial flip-flop connection) at logic gate (403).
Claims 7-9 are determined allowable over the prior art due to the following novel features (bolded, italicized): “the boot code causes the boot core to (ii) place the boot core into a sleep state at the end of the startup; and a sleep-state parameter are applied to the logic circuitry, ii) fed back to the boot core to remove the boot core from the sleep state,” “wherein the boot core is removed from the sleep state without any external intervention,” and “the sticky register comprises: an OR gate; and a second flip-flop that receives an output of the OR gate, and feeds the boot disable parameter back to the OR gate.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peterson et al. US Pat. No. 9,230,112 discloses (Fig. 2) booting of a dual core (225) field programmable system-on-chip (220) with a boot ROM (228) capable of locking access to the boot code after startup [see col. 9] with an execute-in-place (i.e. without copying code to another memory) capability [col. 13 ‖ 24-30].
	Balasubramanian et al. US PG Pub. 2016/0092387 discloses a bootloader protection circuit for a processor chip, par. 37.
	Berenbaum et al. US PG Pub. 2009/0063799 discloses specialized hardware logic for boot code protection (see Fig. 5).
	Chen et al. US PG Pub. 2015/0371046 discloses plurality of hardware including logic hardware for protecting boot code in a computing device (Figs. 2-4) after boot-up (see abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMAH A SHARAF whose telephone number is (313)446-6585.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.S./Examiner, Art Unit 2186       


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186